DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornstein (US 25021/0116864) in view or Tan (US 2010/0245591).
Regarding claims 1, 8, and 15, Hornstein teaches A method for performing a device calibration, the method comprising: capturing an image of a target using a camera ([0060] calibration target captured by the camera array), the target including a tessellation having a repeated structure of tiles, the target further including one or more unique patterns superimposed onto the tessellation ([0059] teaches the calibration target pattern can be ArUco markers, charuco pattern, as well as other forms of patterns); forming one or more matrices of the image ([0062] teach transformation matrices), but Hornstein fails to teach the matrices are based on pixel intensities of the image, wherein each of the one or more matrices includes a plurality of values each corresponding to the pixel intensities within one of the tiles; convolving the one or more matrices with one or more kernels to generate one or more intensity maps, wherein each of the one or more kernels is generated based on a corresponding unique pattern of the one or more unique patterns; identifying an extrema value in each of the one or more intensity maps; determining a location of each of the one or more unique patterns within the image based on the extrema value for each of the one or more intensity maps; and performing the device calibration using the location of each of the one or more unique patterns.
However in the same field of calibration cameras, Tan teaches the matrices are based on pixel intensities of the image, wherein each of the one or more matrices includes a plurality of values each corresponding to the pixel intensities within one of the tiles; convolving the one or more matrices with one or more kernels to generate one or more intensity maps (the corresponding pixel information forming the maps of pixel intensities), wherein each of the one or more kernels is generated based on a corresponding unique pattern of the one or more unique patterns (patterns shown in Fig. 5A-7B, 10-11); identifying an extrema value in each of the one or more intensity maps; determining a location of each of the one or more unique patterns within the image based on the extrema value for each of the one or more intensity maps; and performing the device calibration using the location of each of the one or more unique patterns ([0037] teaches the system will store and project first test image with corresponding pixel information and a second test image with corresponding pixel information and the first and second test image have one-to-one corresponding information. Goes on to teach the digital cameras captures the first and second test pattern with the pixel information and determines if intensity is above the corresponding pixel of the test image (max extrema) or unchanged (min extrema) [0215]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Hornstein with the system as taught by Tan. This combination would provide a system that allows the self-calibrate for optimizing user experience.
Regarding claims 2, 9, and 16, Hornstein teaches wherein performing the device calibration  includes: calibrating the camera using the location of each of the one or more unique  patterns([0065-0066]).
Regarding claims 3, 10, and 17,Tan teaches rendering the target on a display ([0170].
Regarding claims 4, 11, and 18, Tan teaches calibrating the display using the location of each of the one or more unique patterns (Fig. 11 teaches how the projector is calibrated).
Regarding claims 5, 12, and 19 Tan teaches the method of claim 1, further comprising:  dividing the image into a plurality of image regions, wherein a matrix of the one or more matrices is formed for each of the plurality of image regions ([0299]).
Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDRE L. MATTHEWS
Primary Examiner
Art Unit 2621



/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621